LACOMBE, Circuit Judge.
The motion for an order directing that all further evidence be taken in open court is denied. The court has carefully read the deposition of the witness Mattison. called by the complainant, including the 1,300 cross-questions, and all the objections and comments of counsel which accompanied the taking of the testimony. No comment is now made on this fraction of the record. It will have to be considered by the judge who hears the cause, in connection with the other evidence. In view of the impression produced by this examination of the deposition, however, it may be proper to suggest to counsel for the defendants that they might with advantage to themselves make the most of such time as remains out of that allotted for the taking of their proofs.